DETAILED ACTION
Claims 1-30 filed June 8th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 contains a misspelled word “activing.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US2019/0227667) in view of Cella et al. (US2020/0348662)

 	Consider claim 1, where Harrison teaches system comprising: an electrically-conductive surface; (See Harrison figure 1 and paragraph 62 where there is a conductive material 104) a plurality of field-defining electrodes electrically connected to the electrically-conductive surface, the surface and the electrodes cooperating to create an electrical field in relation to the defined area, the created electrical field functioning as a passive sensor for the defined area; (See Harrison figure 1 and paragraph 13, 62, 71-72 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform Electric Field (EF) sensing. EF sensing generally uses the air as a medium, enabling free-space interactions such as finger tracking, motion sensing, and activity recognition. In short, when a user (who represents a large charge sink) enters the sensed area, the EF current distribution is disturbed. The system deduces the position of a disturbance by using measurements from electrodes (e.g., peripheral electrodes))  and a controller operably coupled to a memory, (See Harrison paragraph 133) the memory having stored therein a plurality of defined templates corresponding to events related to the defined area, the templates having corresponding actions defined therefor, (See Harrison figures 8, 9, and paragraphs 87-104 where a classifier is trained on a touch template such that touches on the surface can be detected) the controller being configured to perform program logic to perform operations comprising: monitoring for changes with the electrical field based on data derived from output from at least some of the electrodes, the derived data being indicative of an interaction with the defined area, the interaction having characteristics including three-dimensional spatial and timing characteristics; (See Harrison figure 1, 18 and paragraph 13,7,  62, 71-72, 114-117 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform EF sensing. Such touch systems can be used on irregular 3D objects to detect touches on any surface such as a bongo game where the user must tap on a bongo at a particular time) determining whether the interaction matches one of the defined templates without reconstructing the entire electrical field; (See Harrison paragraph 13 where the EF sensing performs localization through regression rather than tomographic reconstruction) and responsive to a determination that the interaction matches one of the defined templates, selectively triggering the corresponding action based on one or more of the characteristics of the interaction. (See Harrison figure 1 and paragraph 13, 62, 71-72, 113 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform EF sensing. In an embodiment, the EF sensing can be used with dry-wall allowing the user to control light fixtures with a gesture)
 	Harrison teaches a system to perform EF sensing over a defined area, however Harrison does not explicitly teach an industrial safety system for guarding a defined area. However, in an analogous field of endeavor Cella teaches an industrial safety system for guarding a defined area. (See Cella paragraph 852-853, 565 where Cella teaches monitoring a condition to trigger smart band template data collection such as a safety regulation, wherein the sensor may be an electrical field sensor.) Therefore, it would have been obvious for one of ordinary skill in the art to apply the electrical field system of Harrison to the safety monitoring system of Cella as suggested by Cella. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of applying a known sensing system for the intended purpose of sensing particular triggers. 

 	Consider claim 2, where Harrison in view of Cella teaches the system of claim 1, wherein the electrically-conductive surface is a mat, film, or tape. (See Harrison paragraph 74-75 and figure 4 where the conductive material includes Velostat, a carbon-loaded polyolefin sheet/film that can be adhered, thus a mat, film or tape) 

 	Consider claim 3, where Harrison in view of Cella teaches the system of claim 1, wherein the electrically-conductive surface includes a sprayed-on conductive material; a thin film coating; an applied conductive tape; and/or conductive particles laminated, molded, or embedded therein. (See Harrison paragraph 74-77, 117 and figure 4 where the conductive material can include a spray coating or 3d-printed (molded), or laminated to a piece of paper)

 	Consider claim 4, where Harrison in view of Cella teaches the system of claim 1, wherein the field-defining electrodes are configured as wire leads provided around at least a part of a periphery of the defined area. (See Harrison figure 1 and paragraph 13, 62, 71-72 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform Electric Field (EF) sensing, wherein the electrodes are connected to wires at the periphery of the conductive material 104)

 	Consider claim 5, where Harrison in view of Cella teaches the system of claim 1, wherein the defined templates are structured to distinguish between different detectable disturbances to the electrical field, and wherein the detectable disturbances include a human or object passing by the defined area, coming within one or more predefined threshold distances of the defined area, and/or entering into the defined area. (See Harrison figure 1 and paragraph 13, 62, 71-72, 113 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform EF sensing. In an embodiment, the EF sensing can be used with dry-wall allowing the user to control light fixtures with a gesture) (See Cella paragraph 1007 where the sensor can detect certain criteria such as a predetermined maximum or minimum value for a detection value from a specific sensor, a cumulative value of a sensor's corresponding detection value over time, a change in value, a rate of change in value, and/or an accumulated value (e.g., a time spent above/below a threshold value, a weighted time spent above/below one or more threshold values, and/or an area of the detected value above/below one or more threshold values))

 	Consider claim 6, where Harrison in view of Cella teaches the system of claim 5, wherein the object is a contaminant that will affect the electrical field. (See Cella paragraph 1611 where the sensor system can detect foreign contamination) 

 	Consider claim 7, where Harrison in view of Cella teaches the system of claim 5, wherein the object is a machine. (See Cella paragraph 142, 2874 where industrial monitoring systems collect data about the plurality of industrial entities within the system, wherein one such industrial entity are mobile robots) 

 	Consider claim 8, where Harrison in view of Cella teaches the system of claim 5, wherein the detectable disturbances further include electromagnetic field disrupters. (See Harrison paragraph 23 where classifying determines the location of a disturbance in the electrical field) 

 	Consider claim 9, where Harrison in view of Cella teaches the system of claim 1, wherein the actions are selected from a set of programmable actions, including activing a light, sign, and/or siren; (See Harrison figure 1 and paragraph 13, 62, 71-72, 113 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform EF sensing. In an embodiment, the EF sensing can be used with dry-wall allowing the user to control light fixtures with a gesture) slowing down an object or equipment; (See Cella paragraph 1092 where variable speed machinery can be slowed down or sped up) shutting down an object or equipment; (See Cella paragraph 1371) de-energizing an object or equipment; (See Cella paragraph 837 where triggers can power down an object) sending a phone, SMS, email or other electronically-mediated message or alert; (See Cella paragraph 882 where an alert may be generated) and causing an object or equipment to move relative to the defined area such that the object or equipment moves into or out of the defined area or to a designated location. (See Cella paragraph 1583-1584 where the drone can be made to move to a charging dock) 

 	Consider claim 10, where Harrison in view of Cella teaches the system of claim 1, wherein the controller is further configured to perform further operations comprising: determining whether multiple interactions with the defined area are occurring in close and/or overlapping temporal proximity to one another; determining whether each of these multiple interactions match one of the defined templates without reconstructing the entire electrical field; and responsive to a determination that more than one of the multiple interaction match one of the defined templates, selectively triggering the corresponding actions based on one or more of the characteristics of the interaction. (See Cella paragraph 1730-1740 where Cella discusses a self-organizing swarm of drones that are context aware (thus aware of other members of the swarm’s time/location) in order to collect data)  (See Harrison paragraph 13 where the EF sensing performs localization through regression rather than tomographic reconstruction)

 	Consider claim 11, where Harrison in view of Cella teaches the system of claim 10, wherein the templates have different severity levels assigned thereto and the actions are triggered in accordance with the different respective severity levels. (See Cella paragraph 2709 where Cella discusses controlling a machine according to severity units)

 	Consider claim 12, where Harrison in view of Cella teaches the system of claim 1, wherein possible characteristics of the interaction used in selectively triggering the corresponding action include proximity, location, trajectory, and speed related to the interaction. (See Cella paragraph 1730-1740 where Cella discusses a self-organizing swarm of drones that are context aware (thus aware of other members of the swarm’s time/location) in order to collect data)  

 	Consider claim 13, where Harrison in view of Cella teaches the system of claim 1, wherein the area is definable in X, Y, and/or Z dimensions, with or without a rectilinear or regular shape. (See Harrison figure 17-20 where the area may take the form of a rectangle or a complex 3d-printed toy)

 	Consider claim 14, where Harrison in view of Cella teaches the system of claim 1, being provided with a glass, plastic, wire, or other barrier. (See Harrison paragraph 18 where ceramics, wood, plastics can also be used)

 	Consider claim 15, where Harrison in view of Cella teaches the system of claim 1, wherein the defined area takes the place of at least a bottom, side, lower, and/or upper portion of a glass, plastic, wire, or other barrier. (See Harrison paragraph 18 where ceramics, wood, plastics can also be used for the 3D printed object. See Harrison figure 17 where there is a 3d printed toy)

 	Consider claim 16, where Harrison in view of Cella teaches the system of claim 1, wherein the defined area includes: a portion of a machine, (See Harrison figure 17) a prohibited space, (See Cella paragraph 1270 where the self-organizing capability can define a restricted region of space) a defined path, (See Cella paragraph 559 where Cella discusses a smart route) and/or a control or operator area. (See Cella paragraph 1886 where Cella discusses a personnel zone)

 	Consider claim 17, where Harrison in view of Cella teaches the system of claim 1, wherein the defined area includes an interior and/or exterior to a control or operator area; and wherein at least one of the templates determines whether a human is present and/or alert in the control or operator area, and the corresponding action deactivates machinery if the human is not present and/or alert. (See Cella paragraph 1346, 1374 where the system can detect the presence and role of operators and trigger alerts of a failure, imminent failure, or maintenance event, or shutting down equipment) 

 	Consider claim 18, where Harrison in view of Cella teaches the system of claim 1, wherein the electrically-conductive surface is provided on a first plane, and at least one of the field-defining electrodes is provided on a plane other than the first plane. (See Harrison paragraph 121 and figure 24 where the user can vacuum form an object and place electrodes on irregular objects)

 	Consider claim 19, where Harrison in view of Cella teaches the system of claim 1, wherein at least some of the templates are machine-learned while the industrial safety system is guarding the defined area. (See Cella paragraph 1392 where machine learning is performed to determine state) 

 	Consider claim 20, where Harrison in view of Cella teaches the system of claim 19, wherein the defined area is on a mobile machine. (See Harrison paragraph 115 where the system is applied to mobile phone accessories) 

 	Consider claim 21, where Harrison in view of Cella teaches the system of claim 1, wherein the electrically-conductive surface is a skin of a machine. (See Harrison figure 6 and paragraph 77-78 where the conductive material is a spray coating of an object)

 	Consider claim 22, where Harrison in view of Cella teaches the system of claim 21, wherein the detection system is operably coupled to a control system of the machine. (See Harrison figure 1 where the detection system is coupled to a microcontroller)

 	Consider claim 23, where Harrison in view of Cella teaches the system of claim 1, wherein at least some of the detection system events relate to an unplanned and/or unexpected disturbance to the electrical field caused by a perturbation emanating from a human, other machinery, a structure, a recognizable electronic signal, pest, or debris. (See Harrison figure 1 and paragraph 13, 62, 71-72 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform Electric Field (EF) sensing. EF sensing generally uses the air as a medium, enabling free-space interactions such as finger tracking, motion sensing, and activity recognition. In short, when a user (who represents a large charge sink) enters the sensed area, the EF current distribution is disturbed. The system deduces the position of a disturbance by using measurements from electrodes (e.g., peripheral electrodes))  

 	Consider claim 24, where Harrison in view of Cella teaches the system of claim 23, wherein the recognizable electronic signal emanates from a placed marker. (See Cella paragraph 1161 where markers may include magnetic components such that they can be sensed by an electromagnetic pickup)

 	Consider claim 25, where Harrison in view of Cella teaches the system of claim 1, wherein at least some of the events relate to an identification of stored energy. (See Cella paragraph 1578 where the monitoring system can capture data related to storage and use of stored energy) 

 	Consider claim 26, where Harrison in view of Cella teaches the system of claim 1, being provided in duplicate for redundant detection of the same events. (See Cella paragraph 1730 where a swarm of data collectors provides a given level of redundancy for critical data)

 	Consider claim 30, where Harrison teaches a method of a system, the system comprising an electrically-conductive surface (See Harrison figure 1 and paragraph 62 where there is a conductive material 104) and a plurality of field-defining electrodes electrically connected to the electrically-conductive surface the method comprising: using the surface and the electrodes to create an electrical field in relation to the defined area, the created electrical field functioning as a passive sensor for the defined area; (See Harrison figure 1 and paragraph 13, 62, 71-72 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform Electric Field (EF) sensing. EF sensing generally uses the air as a medium, enabling free-space interactions such as finger tracking, motion sensing, and activity recognition. In short, when a user (who represents a large charge sink) enters the sensed area, the EF current distribution is disturbed. The system deduces the position of a disturbance by using measurements from electrodes (e.g., peripheral electrodes))  monitoring for changes with the electrical field based on data derived from output from at least some of the electrodes, the derived data being indicative of an interaction with the defined area, the interaction having characteristics including three-dimensional spatial and timing characteristics; (See Harrison figure 1, 18 and paragraph 13,7,  62, 71-72, 114-117 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform EF sensing. Such touch systems can be used on irregular 3D objects to detect touches on any surface such as a bongo game where the user must tap on a bongo at a particular time) determining whether the interaction matches one of a plurality of defined templates without reconstructing the entire electrical field, (See Harrison paragraph 13 where the EF sensing performs localization through regression rather than tomographic reconstruction) the defined templates corresponding to respective industrial safety system safety events related to the defined area, the templates having corresponding actions defined therefor; (See Harrison figures 8, 9, and paragraphs 87-104 where a classifier is trained on a touch template such that touches on the surface can be detected)  and responsive to a determination that the interaction matches one of the defined templates, selectively triggering the corresponding action based on one or more of the characteristics of the interaction. . (See Harrison figure 1 and paragraph 13, 62, 71-72, 113 where there are electrodes 102 that are passed a small AC current between them to create an electric field in the conductive material to perform EF sensing. In an embodiment, the EF sensing can be used with dry-wall allowing the user to control light fixtures with a gesture)
 	Harrison teaches a system to perform EF sensing over a defined area, however Harrison does not explicitly teach an industrial safety system for guarding a defined area. However, in an analogous field of endeavor Cella teaches an industrial safety system for guarding a defined area. (See Cella paragraph 852-853, 565 where Cella teaches monitoring a condition to trigger smart band template data collection such as a safety regulation, wherein the sensor may be an electrical field sensor.) Therefore, it would have been obvious for one of ordinary skill in the art to apply the electrical field system of Harrison to the safety monitoring system of Cella as suggested by Cella. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of applying a known sensing system for the intended purpose of sensing particular triggers. 


Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It should be noted that Lin et al. (US2018/0088735) teaches a similar form of signal compensation to claim 27. (See Lin figure 14 and paragraphs 66-72) However, the Examiner finds it non-obvious to combine the teachings of Lin into the combination of Harrison and Cella as it would be unclear if the compensation would work as intended when the electrodes are placed in the periphery as they are in Harrison. Claims 28, 29 are objected to as allowable based upon their dependence from claim 27. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624